—Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed April 25, 1979, upon his conviction of attempted robbery in the second degree, upon his plea of guilty, the sentence being an indeterminate prison term with a maximum of three years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-year period of probation and case remitted to the Supreme Court, Queens County, to fix the conditions of probation. The sentence was excessive to the extent indicated herein. Shapiro, J. P., Cohalan, Margett and Martuscello, JJ., concur.